Exhibit 10


THIS SECOND AMENDMENT TO AIRCRAFT TIME SHARING AGREEMENT ("Second Amendment"),
dated as of the 8th day of June, 2016, is between BANK OF AMERICA, NA., a
national banking association (hereafter “Time Share Lessor”), and BRIAN T.
MOYNIHAN, an individual (hereafter “Time Share Lessee”), and amends that certain
Aircraft Time Sharing Agreement dated as of the 24th day of February, 2011 (as
amended from time to time, the "Agreement").


W I T N E S S E T H :


WHEREAS, Time Share Lessor and Time Share Lessee desire to amend the Agreement
for the purpose of removing one (1) or more airframes, and the engines attached
to said airframe(s), from the scope of the Agreement, and/or adding one (1) or
more airframes, and the engines attached to said airframe(s), to the scope of
the Agreement.


NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereby agree that the Agreement is amended as follows:


A.
Delete from Section 1 of the Agreement, as amended by that First Amendment to
Aircraft Time Sharing Agreement dated June 15, 2015, the definitions of:
“Aircraft”, “Aircraft 1”, “Aircraft 2”, “Aircraft 3”, “Airframe 1”, “Airframe
2”, “Airframe 3”, “Engines (Aircraft 1)”, “Engines (Aircraft 2)”, and “Engines
(Aircraft 3)”, and insert in place of the deleted definitions the new
definitions set forth in Attachment A hereto.



B.
Promptly following execution and delivery of this Second Amendment by each of
the parties hereto, Time Share Lessor shall comply with the Truth in Leasing
requirements under FAR § 91.23 (such requirements are summarized in Attachment B
hereto regarding submission of a copy of the fully executed Second Amendment to
the Federal Aviation Administration and other notice requirements).



C.
Except as herein specifically amended, all of the other terms and conditions set
forth in the Agreement, as may have been previously amended from time to time,
shall remain in full force and effect.



IN WITNESS WHEREOF, the parties have caused this Second Amendment to be executed
by their respective duly authorized representative as of the date and year
appearing first above.




TIME SHARE LESSOR:
BANK OF AMERICA, N.A.


By:
/s/ David G. Leitch
Print:
DAVID G. LEITCH
Title:
GLOBAL GENERAL COUNSEL





TIME SHARE LESSEE:


/s/ Brian T. Moynihan
BRIAN T. MOYNIHAN



1



--------------------------------------------------------------------------------




SECOND AMENDMENT TO AIRCRAFT TIME SHARING AGREEMENT
ATTACHMENT A


“Aircraft” means, individually and collectively as the context may require,
Aircraft 1, Aircraft 2, Aircraft 3, and Aircraft 4.


“Aircraft 1” means Airframe 1, and the Engines, the Parts, and the Aircraft
Documents associated with Airframe 1. The Engines associated with Aircraft 1
shall be deemed part of the “Aircraft 1” whether or not from time to time
attached to the Airframe or removed from the Airframe.


“Aircraft 2” means Airframe 2, and the Engines, the Parts, and the Aircraft
Documents associated with Airframe 2. The Engines associated with Aircraft 2
shall be deemed part of the “Aircraft 2” whether or not from time to time
attached to the Airframe or removed from the Airframe.


“Aircraft 3” means Airframe 3, and the Engines, the Parts, and the Aircraft
Documents associated with Airframe 3. The Engines associated with Aircraft 3
shall be deemed part of the “Aircraft 3” whether or not from time to time
attached to the Airframe or removed from the Airframe.


“Aircraft 4” means Airframe 4, and the Engines, the Parts, and the Aircraft
Documents associated with Airframe 4. The Engines associated with Aircraft 4
shall be deemed part of the “Aircraft 4” whether or not from time to time
attached to the Airframe or removed from the Airframe.


“Airframe 1” means that certain Gulfstream Aerospace G650ER aircraft bearing
U.S. registration number N652BA, and manufacturer’s serial number 6130, together
with any and all Parts (including, but not limited to, landing gear and
auxiliary power units but excluding Engines or engines) so long as such Parts
shall be either incorporated or installed in or attached to the Airframe.


“Airframe 2” means that certain Gulfstream Aerospace G-VSP aircraft bearing U.S.
registration number N837BA, and manufacturer’s serial number 5122, together with
any and all Parts (including, but not limited to, landing gear and auxiliary
power units but excluding Engines or engines) so long as such Parts shall be
either incorporated or installed in or attached to the Airframe.


“Airframe 3” means that certain Gulfstream Aerospace G280 aircraft bearing U.S.
registration number N283BA, and manufacturer’s serial number 2090, together with
any and all Parts (including, but not limited to, landing gear and auxiliary
power units but excluding Engines or engines) so long as such Parts shall be
either incorporated or installed in or attached to the Airframe.


“Airframe 4” means that certain Gulfstream Aerospace G280 aircraft bearing U.S.
registration number N285BA, and manufacturer’s serial number 2095, together with
any and all Parts (including, but not limited to, landing gear and auxiliary
power units but excluding Engines or engines) so long as such Parts shall be
either incorporated or installed in or attached to the Airframe.


“Engines (Aircraft 1)” means two (2) Rolls-Royce BR700-725A1-12 engines bearing
manufacturer’s serial numbers 25373 & 25372, together with any and all Parts so
long as the same shall be either incorporated or installed in or attached to
such Engine. Any engine which may be, from time to time, substituted for an
Engine shall be deemed to be an Engine and subject to this Agreement for so long
as it remains attached to the Airframe.


“Engines (Aircraft 2)” means two (2) Rolls-Royce BR700-710C4-11 engines bearing
manufacturer’s serial numbers 15347 & 15346, together with any and all Parts so
long as the same shall be either incorporated or installed in or attached to
such Engine. Any engine which may be, from time to time, substituted for an
Engine shall be deemed to be an Engine and subject to this Agreement for so long
as it remains attached to the Airframe.


2



--------------------------------------------------------------------------------




“Engines (Aircraft 3)” means two (2) Honeywell AS907-2-1G engines bearing
manufacturer’s serial numbers P130297 & P130298, together with any and all Parts
so long as the same shall be either incorporated or installed in or attached to
such Engine. Any engine which may be, from time to time, substituted for an
Engine shall be deemed to be an Engine and subject to this Agreement for so long
as it remains attached to the Airframe.


“Engines (Aircraft 4)” means two (2) Honeywell AS907-2-1G engines bearing
manufacturer’s serial numbers P130313 & P130314, together with any and all Parts
so long as the same shall be either incorporated or installed in or attached to
such Engine. Any engine which may be, from time to time, substituted for an
Engine shall be deemed to be an Engine and subject to this Agreement for so long
as it remains attached to the Airframe.




3



--------------------------------------------------------------------------------




SECOND AMENDMENT TO AIRCRAFT TIME SHARING AGREEMENT
ATTACHMENT B


INSTRUCTIONS FOR COMPLIANCE WITH
“TRUTH IN LEASING” REQUIREMENTS UNDER FAR § 91.23


Within 24 hours after execution of this Amendment:
mail a copy of the executed Amendment to the
following address via certified mail, return receipt requested:


Federal Aviation Administration
Aircraft Registration Branch
ATTN: Technical Section
P.O. Box 25724
Oklahoma City, Oklahoma 73125


At least 48 hours prior to the first flight of any Aircraft
newly added to the scope of this Agreement by this Amendment:
provide notice, using a FSDO Notification Letter in form and substance
similar to Exhibit A of the Agreement, of the departure airport and proposed
time of departure of
said first flight by facsimile to the Flight Standards District Office
located nearest the departure airport.


Carry a copy of this Amendment in each Aircraft at all times.


4

